DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10,992,951 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Instant Application : 17/218,574
Conflicting U.S. Patent No.  10,992,951
1. A video decoding apparatus comprising: a determiner configured to: obtain, from a bitstream, a skip mode flag indicating whether a current block is predicted in a skip mode, in response to the skip mode flag indicating that the current block is not predicted in the skip mode, obtain, from the bitstream, a merge mode flag, in response to determining whether the merge mode flag indicates that the current block is predicted in a merge mode or not, obtain, from the bitstream, motion vector prediction mode information of the current block, and when the motion vector prediction mode information of the current block indicates a pre-set prediction mode, obtain, from the bitstream, motion vector difference information and a first index indicating a prediction candidate from a first candidate list; and a decoder configured to determine the first candidate list including prediction candidates corresponding to motion vectors of blocks adjacent to the current block, determine a first motion vector candidate indicated by the first index from the first candidate list, determine a motion vector of the current block based on the first motion vector candidate and the motion vector difference information, determine a predicted block of the current block indicated by the motion vector, determine a residual block of the current block by performing inverse transformation on transform coefficients of the current block and determine a reconstructed block of the current block by combining a prediction block and the residual block, wherein the motion vector difference information comprises sign information and a pixel distance of a motion vector difference, the motion vector difference comprises a single component among an x-axis component and a y-axis component, and the pixel distance is a value of a sub-pel unit or an integer-pel unit, and wherein, when the motion vector prediction mode information of the current block does not indicate the pre-set prediction mode, the determiner obtains, from the bitstream, a second index indicating a prediction candidate from a second candidate list, and the decoder determines the second candidate list including prediction candidates corresponding to motion vectors of neighboring blocks of the current block, determines a second motion vector candidate indicated by the second index from the second candidate list, and determines the motion vector of the current block based on the second motion vector candidate, without using the motion vector difference information, wherein, in response to the skip mode flag indicating that the current block is predicted in the skip mode, the determiner obtains, from the bitstream, a third index indicating a prediction candidate from a third candidate list and determines the motion vector of the current block based on a motion vector candidate indicated by the third index from the third candidate list.
1. A video decoding apparatus comprising: a determiner configured to: obtain, from a bitstream, a skip mode flag indicating whether a current block is predicted in a skip mode, in response to the skip mode flag indicating that the current block is not predicted in the skip mode, obtain, from the bitstream, a merge mode flag, in response to determining whether the merge mode flag indicates that the current block is predicted in a merge mode or not, obtain, from the bitstream, motion vector prediction mode information of the current block, and when the motion vector prediction mode information of the current block indicates a pre-set prediction mode, obtain, from the bitstream, motion vector difference information and a first index indicating a prediction candidate from a first candidate list; and a decoder configured to determine the first candidate list including prediction candidates corresponding motion vectors of blocks adjacent to the current block, determine a first motion vector candidate indicated by the first index from the first candidate list, determine a prediction motion vector of the current block based on the first motion vector candidate and the motion vector difference information, determine a motion vector of the current block based on the prediction motion vector, determine a predicted block of the current block indicated by the motion vector, determine a residual block of the current block by performing inverse transformation on transform coefficients of the current block and determine a reconstructed block of the current block by combining the prediction block and the residual block, wherein the motion vector difference information comprises sign information and a pixel distance of the motion vector difference, the motion vector difference comprises a single component among an x-axis component and a y-axis component, and the pixel distance is a value of a sub-pel unit or an integer-pel unit, and wherein, when the motion vector prediction mode information of the current block does not indicate the pre-set prediction mode, the determiner obtains, from the bitstream, a second index indicating a prediction candidate from a second candidate list, and the decoder determines the second candidate list including prediction candidates corresponding motion vectors of neighboring blocks of current block, determines a second motion vector candidate indicated by the second index from the second candidate list, and determines the prediction motion vector of the current block based on the second motion vector candidate, without using the motion vector difference information.




Instant Application : 17/218,574
Conflicting U.S. Application :17/218,808
1. A video decoding apparatus comprising: a determiner configured to: obtain, from a bitstream, a skip mode flag indicating whether a current block is predicted in a skip mode, in response to the skip mode flag indicating that the current block is not predicted in the skip mode, obtain, from the bitstream, a merge mode flag, in response to determining whether the merge mode flag indicates that the current block is predicted in a merge 





It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 17/218,574 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/TSION B OWENS/  Primary Examiner, Art Unit 2487